DETAILED ACTION
Claim Amendments
The claims dated 8/16/21 are entered. Claims 1 and 2 are amended. Claims 3-4 and 6-7 are cancelled. Claims 1-2, 5, and 8 are pending and addressed below.

Examiner’s Note
The US 2016/0128233 A1 reference has two different Figures labelled as “FIG 6”. Unless otherwise specified, the rejection statements below refer to the second of these figures.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lai (US 2016/0128233).

Regarding claim 1, Lai teaches: a flat container (21 and 31; Fig. 3) having a cavity portion (see Fig. 3; the hollow between 21 and 31 which contains wicking structures 41, 51); a wick structure (41, 51) provided in the cavity portion; a working fluid sealed in the cavity portion (Para. [0031]); and a resin (Para. [0025]) attachment member (11), provided on the container (Figs. 1 and 3) for attachment into the casing (92; see Fig. 6), wherein:

or (B) - a receiving part (the shelf of the same receiving part which is parallel to the plane of the container; Fig. 6) receives a protruding part of the casing (Fig. 6; the protruding part of the casing extends inwardly from the sidewalls of 92 and is illustrated mated with the receiving surface of the resin attachment member), the receiving part is configured to be detachably attached to the protruding parts of the casing (see Fig. 6) and the protruding part of the casing (92) has a claw (the portion which extends inwardly from the sidewalls of 92; Fig. 6) which protrudes with respect to a plane of the container (it protrudes vertically as illustrated in Fig. 6);
and wherein the resin attachment member (11) is provided in a peripheral edge portion of the container (see Figs. 1 and 3); the resin attachment member has a frame-shaped base part (see Fig. 2; the flat surface surrounding 12) which has a flat surface surrounding an opening (12) provided within the flat surface in plan view (see Fig. 2); the container is fitted into the opening of the base part (see Figs. 1 ad 3); an inner peripheral portion of the base part surrounds the container along an outer peripheral portion of the container (see Fig. 3); and surfaces of the base part and the container are mutually located on the same plane (see Fig. 3; the surfaces of 21 and 11 which abut each other are located on the same plane as each other).

Lai further teaches that: the vapor chamber is for cooling a heat generator (94) mounted in a smartphone (Para. [0004]), per claim 5.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Lai in view of Patel (US 6,418,017).

Regarding claim 2, Lai teaches: a flat container (21 and 31; Fig. 3) having a cavity portion (see Fig. 3; the hollow between 21 and 31 which contains wicking structures 41, 51); a wick structure (41, 51) provided in the cavity portion; a working fluid sealed in the cavity portion (Para. [0031]); and a resin (Para. [0025]) attachment member (11), provided on the container (Figs. 1 and 3) for attachment into the casing (92; see Fig. 6), wherein:
(A) - a protruding part with a claw protruding with respect to a plane of the container is provided on the resin attachment member (the claw portion which extends left or right, depending on which side of the device, past the sidewalls of the element 11; see Figs. 2 and 6), which is configured to be detachably attached to a receiving part provided on the casing that receives the protruding part of the resin attachment member (see Fig. 6; the receiving part is formed on 92 and is illustrated coupled to the protruding part),
or (B) - a receiving part (the shelf of the same receiving part which is parallel to the plane of the container; Fig. 6) receives a protruding part of the casing (Fig. 6; the protruding part of the casing extends inwardly from the sidewalls of 92 and is illustrated mated with the receiving surface of the resin 
and wherein the resin attachment member (11) is provided in a peripheral edge portion of the container (see Figs. 1 and 3); the resin attachment member has a frame-shaped base part (see Fig. 2; the flat surface surrounding 12) which has a flat surface surrounding an opening (12) provided within the flat surface in plan view (see Fig. 2); the container is fitted into the opening of the base part (see Figs. 1 ad 3); an inner peripheral portion of the base part surrounds the container along an outer peripheral portion of the container (see Fig. 3); and surfaces of the base part and the container are mutually located on the same plane (see Fig. 3; the surfaces of 21 and 11 which abut each other are located on the same plane as each other).

Lai does not teach that the resin attachment member (11) is integrally molded with the container (21 and 31).
Patel teaches that it is old and well-known to form a container (Fig. 4; surfaces which define the internal heat pipe structures 30a-d) and surrounding and supporting attachment member (the peripheral edges of 20) via integrally molding them from materials including plastics (Col. 2:39-43).
It would have been obvious to one of ordinary skill in the art at the time of the invention to form the device of Lai with the container and resin attachment member formed as a single molded piece, as taught by Patel, in order to reduce the number of components during assembly and/or to reduce potential for misalignment or tolerance failures during assembly.

.

Response to Arguments
Applicant’s arguments with respect to Lai are not persuasive. In response to the present amendments, the interpretation and feature mapping of Lai to the claim set has been entirely rewritten. As a result, the arguments no longer apply to the rejection of record, despite extensive use of the same reference.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVON L RUSSELL whose telephone number is (571)270-1858. The examiner can normally be reached M-Th, 9-4.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571.270.7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEVON RUSSELL/             Primary Examiner, Art Unit 3763